DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as claim 6, previously only rejected under 35 USC 112, has been incorporated into claim 1, the prior art of record fails to show a seal structure of a mold for manufacturing a hollow composite material structure, the mold being located in the hollow composite material structure, being constituted by a plurality of segments, and being kept as a single structure by coupling adjacent side surfaces of the segments to each other, the seal structure being provided at the adjacent side surfaces of the segments having the details, as set forth in claims that include elements such as seal grooves each provided on at least one of the adjacent side surfaces of the segments, the seal grooves including a first seal groove that is provided on an adjacent side surface of a first segment; and seal members each formed in a line shape having ends and inserted in a respective seal groove to seal between the segments by coupling the adjacent side surfaces of the segments to each other, wherein: the seal members include a first seal member that is inserted in the first seal groove, the first seal member including: a seal bottom portion that contacts a bottom surface of the first seal groove; a Micheaux et al. (US 2010/0032862) disclose a seal structure (as seen in Fig. 11) of a mold for manufacturing a hollow composite material structure (as described in Figs. 1-11, described in the abstract, paragraph 003, etc.. Examiner notes these are intended use limitations as applicant is claiming the seal structure), the mold being located in the hollow composite material structure, being constituted by a plurality of segments (each 2), and being kept as a single structure by coupling adjacent side surfaces of the segments to each other, the seal structure being provided at the adjacent side surfaces of the segments (as seen in Figs. 1-11. Additionally examiner notes these are intended use limitations), the seal structure comprising: seal grooves (13, 14, as seen in Fig. 11) each provided on at least one of the adjacent side surfaces of the segments (as seen in Fig. 11, etc.); and seal members each formed in a line shape (as seen in Fig. 11 with Fig. 10) having ends (as all seals have) and inserted in the seal groove to seal between the segments by coupling the adjacent side surfaces of the segments to each other JP 07096539 disclose a similar seal structure (including 20) for a mold (as seen in Figs. 1, 2, 3, and described in the applicant provided translation at paragraph 0020, etc.), the seal structure comprising a seal member (20, 20b, etc.) having a lip portion (24 or 24b) is provided at the seal upper portion (as seen ion Fig. 1) such that at least a tip end of the lip portion (the distal end of 24/24b) projects to an outside (up in the orientation of Fig. 1) of the seal groove (28) when the seal member is inserted in the seal groove (as seen in Fig. 1), but fail to disclose both end portions of the first seal groove are bent toward a front surface of the first segment, the front surface being an outer peripheral surface of the single structure; and the first seal member is inserted into the first seal groove such that both ends of the first seal member are pressed by respective end pressing members provided on the front surface of the first segment so as to not be exposed from the front surface of the first segment.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675